880



            OFFtCE    OF THE A’ITORNEY       GENERAL   OF TEXA8

                                   AUIlTlN




Honor8blr Joha 0. Blsnobi
COadJ Auditor
vlotorlr County
‘11otorl8,  To188




              Your htter  Of Fop                    , requertln6     the
opinion’    of this d8Qartncn                      II proaent.4    in your
lagulryread8 in part




                                      Iub of Vietorte county
                                Of 23761, 8ad uadar th8 18W thr
                               y 8hrll"b8 $l2$.00 par math, ana
                               OtOPi8 COUJlty  i8 &~,000,000.00.
                              iOn that th4 llt8t?Od@rd COII8U868
                              t, due, t0 the ?OOt that quite 8
                              Ulliti.8 in th$8 COUntJ WOXO Dot
      OfInV’(118Oa,   Wa,   8OOOraing to th0 il8t   C?A r8tlCSJ
      rrgl8tretlon tbr populmtlon        8hOWOd 8OQO 33000.
              -8   0ti1OOr8 Of ViOtOTh   COWItJ or. har-
      in6    mbbt h8rd8hip8 in Mi!it8idIg d@pUtia8    8Od
     olerka,     due to thr feet OS the two U. 8. Air Burr8
     1008t.d h8r8, hare takrn 811 rv8118ble hrlp mad 8r8
     8till 8dVOrtf8ll& tOr IlOX'Ei8LI.Thr Sheriff ha8
     Jurt rooelvcd rrri@mtlm        of l deruty who bar km
     la hlr
                Ofti   SOT the pad IOVOD JOlr8.
                                                                                         .   .



                                                                                                 88


    EOnO?8bl4 John 0. Blanohl, page 2



                   “Would       8?&WMht8       he8rlag frotiyou if the Com-
           Jli8SiCSl8r8     COUrt    bl8   the    8UthOrity   to   p8y   thin   drputr
           8dditiOUal       oospensatlon, 44 C8puty 4~d rlnmr                   print
           4IDwt .a

              Vlotwlr  COUatr h4e a populrtica or 23,761 lahrbl-
    tent8 rooor4ing to the 1940 Federal Censor.  Artlole 3902,
    ~OI'KiOIl'8        c;lVilSt6tUte8,
             .annots.taa               prW1dO8 in part2
                (1   . . Tho OOnF4tIS4tiOnwbloh nay bo 8llow4d
           to tho*d&mtler, Wldlltnnt8  or 014rk8 abOot named
           t6r their 8erVi408 8hrll b4 8 r448GMibl4 OIL4,not
           t0 eXO68a tbs fOlio~in& 8I?CMt88
                                                                                             .~.
                    -1. In oountlee heving 4 populetlon or tw4nty-                              *.
           ilre t:.ousand   (25,000) or 1088 lnhobltents, ilrrt
           888i8tUat Or 0hi.f d.FUty    not t0 rroeed :~i~t4OAk
           t%Uld?4d ($l606.00) bllOr8 per WUltK@;Other &88i8t-
           4nte,  C8putlto or elerkr not to sxooed Flftarn Fun-
           area (#1500,00l    b118r8 per annum onoh.'

              Ths aaxicum aompoa88tlar of Uir ahlef de uty 4hrrlii
    in Ylotorle County oannot 6x0666 El6hte6a ??undrcfl 1$1800.00)
    Dollar8 par wmu4.   The merlauci eoapensatlon of othrr depu-
    ty 8hrrfft8 in 88ld OOUUty @OMot .X080& tha Sum Of ?iiteW
.   mb4rea  ($1500.00) Dollar8 per aaura 8eoh.

                  Parrgrrph     b of       Artlollt3899, Yernc~~8 hnnotetod
    ClVll    8tUtUt48,      prorluo8       In prrtr
                 .         Th4 COti88iM4r8      Court Of the OOWlt~
            of thr'rie;&'8      roridenO8 my, UpOn the written end
            8uorn 8pgilloatloaof th6 8herl:f tfctlng the nooersity
            therefor, purohrrr w&psOrit for 8 Burr8u cf Crlalml
            14mtliloat:oa suoh aa oeaor88, tla43erprlntoard8,
            1ak8, 4honloal8, aloro8oop48, redlo end laboretwy
            rqulpment, r i:ing anrd8, illlng oablnetrr,tom ~88
            and other equipment.,la kreplng with the 8Yrten in
            U8* rlth the  DopIrtpWnt    Of PPblll f&f&T  Or thi8 %etO,
            or the ualtoa Et&e8      Department of furtloe end/or
            Bureau of Crlr.inelfd0atirloatlca. . . ."
                    Thr Pub110       crfety      Dlreator la authorized         br   Art1010
    4413    (lb),    Vornon'8       Annotrtd       Clrll PtatUte8r
                                                                           882


Hoaormble John C. blonohl, pm@            )


              .      ta 0Strr 8a8f8teaoe. rnd, wbon praotlo-
     able, &h&iofk,         to 8b0?lff8, 0h10Cm of polioo, und
     otbor porn60 aSflosrm in emtrblimh~~ ltiioleat lo001
     buroaum  of ltlrntlflostloa   in tholr bimtriotm.

          Cleasrslly8perkiw,             it 18 rtatmd in Texs8 Jurimpru-
eeaoo, Vol. 34, pa 531;
          “Aa orfisor is not entltlo6 to mny oomp~mrtioa
     in mdbltloa to that rhlob hmm boon fired by 18% for
     tho prriormanae    or the dutisr    or hl8 oftioo,     own
     thouah tkm 0omprarrtloa H) flrod 18 uarosmonablo or
     lansdequrntc.Ue amy bo requlrrd by lmu to ymrionu
     rp00iri0 lorvloom or dlmo h r r l     g e
                                           44ltlonrl    dutioe
     for whloh no oompdnsmtion i8 provided.          The obligm-
     tioa to periorm much rorvlos8       la imposed mm 8n ln-
     0ldOnt to ths orrioa, an4 ttm 0rrioOr by hi8 roorpt-
     an40 thereof    18 doeme to have engaged       to portorn
     thfn rithout oomponrstion.       . . ,"

              It 1~   further   atrtod    in Toxar   Jurleprudoaor, Vol.
3&I P* 534:
          *A8 tfm bar0 meen, an ortloer is not mntltlsd
     to roarlis ray oon:a4oratlon for him orfiof~l       nar-
     +lomm othor th8a that  WhLob has boon prwldod by
     1SU. ee ay not rooovor rrom third por~on8 oom-
     pensrtlao for the porromanoo of aotm rlthin         tho
     800pm 0f him 0rri018i  4uti48;     an4 lrr00t will not b0
     glvon to l oontrmot rhonby     ho is to rrcolrr from
     the oounty or rrorP third porronr l 4ltCorent, or a
     Creator or lomr oonpOarrtion for blr orflolal 44r-
     vi008 tban tbst rhloh bar booa promorlbed by law.
     But mm to rote wblub 8a orrloor 18 under ao obll@-
     tloo to Tortor beonu8o Oi hi@ ofiibiml oharaotmr,
     he 8tandm 811doe8 any non-orfloial       psrman; ubloh
     auoh a prrson may lmufully do ho mmy do, sud ooa-
     traots rhloh thr trlleto individual day Qakt        and an-
     foroo ho may maka an4 o&moo.          The ooriud84ionor8~
     aaurt may employ bin to perform 8orvloee rhloh lrm
     not rmqulrod of him by 18w, and nmy oontrsot to pmf
     him sbdltional oompsnm8tlon therefor. p.snay enteE
     into agroomontr with prlroto la4lrldual8 to rrador
     'uiiorrlmlalrerrtorm in oosmldor8tlan of the pmywnt
     or dlrmot oompoaaatloa thoroior; and ho may la r fi      l
       ,



Bonorrble John 0. Rl~~ohi, pago &


      coward lt ho 18 uadar no obl~qrtlon  booauso OS
      hi8 ottlol~l porltlon to 40 tho partlouhr not
      tor rtilob thr rrmrd hsm b44n pro~lrod.* (Al80
      800 lutborltlea  oltod by Toxsr Jarlrprudenoo undrr
      thm toro~olng quotmtloa.)

             Tt Is our opinion ttmt any rmrrlommportone       by
8 deputy   lhorlrr a8 a tlagor print oxport lro *en1008 por-
roraed   within tbc roopo or bla OfflO~Bi butlrm.    Apparently
tho Lsglrlaturr !atoadad tor thr Cberlft or hi8 drputlar        to
portorrp  8UOh BerviOr8  ln their 0tri4id  orpaslty,  rtui   qwl-
iri46, 48 the Leglslstur4 lutborlm44 the Co~88lonrrm*
Court to purohasc nn4 p a y  ror lqulpnent tor 4 Bureau 0r
Cf’,;!yalfdmtirio6tloa r0r the 2h0rirr (moo .2rtiolr 3699,
           .
           In ilsw or the roregolaa, It 18 tba oplaloa 0r thlr
departnent that any 84rvloo8 porrormod   by a deputy rherlit 88
a tiagar yrlnt OXpOrt are psrtorm+d IIIhi8 OiilOiml oageolty
rnd within thr roope ti hi8 OiiiOlal dutl48. Thrrotore, it
ia CUT further  0plalOa thnt 8 deputy SbOTlif would sot bo an-
tltlod to my extrr or ldCttiOnml     oomp4ao4tion ror ru& acr-
rloem.  A8 Bb0T4 ltatad, t&4 o4Xis~~ mmlory i0r the Chiet
2rputy zharlfi or Vlotorls County oaanot 4xoood %lefitmon Rundred
(8l800.00) Ijollareper yrsr.   Th4 maxlnrum oomponmrtlon or other
deputy 8herlttr 0r Orld oounty oonnot 4xoood Flrt44n mndm4
($1500.00)     Dollar8   u4r lnmm   404h.

                                            Yours very   truly




                                                   &doll    Wllllamm
                                                           lt4slatant

AH/JOP